Per Curiam.
The Association of the Bar of the City of New York has charged the respondent with converting to his own use $1,570.20 which belonged to Edith M. K. Wetmore and Maude *106A. K. Wetmore. That sum represented a portion of the rentals received by him from the real estate agent of premises owned by the Wetmores. The respondent was the attorney for said agent, and the moneys were paid over to him pursuant to an agreement that he deposit them in a special account in order to insure that he would properly account for' same.
In answer to the petition the respondent admitted that he converted the aforesaid moneys. In explanation of his conduct and in support of a plea for clemency he alleged that he had been in poor health for about two years as a result of which he was able to earn little money. The moneys he converted he intended to repay out of a fee of more than $2,000 which he expected to receive on the settlement of certain tax certiorari proceedings then pending. Due to a delay in the settlement he did not receive his fee prior to the filing of a complaint with the petitioner. Before the date fixed for a hearing before the petitioner’s Committee on Grievances, the respondent paid to the attorney for the Wetmores the sum of $1,570.20.
By his frank admissions the respondent has made it possible to dispose of this proceeding without the expense of a reference. He made restitution in full prior to the first hearing before the petitioner’s Committee on Grievances.
The respondent should be suspended for three months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Respondent suspended for three months.